ORDER
PER CURIAM:
Philip Rotich appeals from the decisions of the Missouri State Board of Nursing (Board) and the Administrative Hearing Commission (AHC), as affirmed by the Circuit Court of Jackson County, finding cause to discipline Rotich’s license to practice as a registered professional nurse and placing Rotich’s nursing license on probation for one year. Because a published opinion would have no precedential value, a memorandum has been given to the parties. The judgment is affirmed. Rule 84.16(b).